Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190305877 A1) in view of Kim (US 20170215201 A1).

2b. Summary of the Cited Prior Art
Lee discloses a method for transmitting and receiving multiple access signals in a wireless network (Fig 1-31).


2c. Claim Analysis
	
	Regarding Claim 1, Lee discloses:
	A transmitter for transmitting data to a receiver of a wireless communication network, the wireless communication network comprising a plurality of resource elements, at least a subset of the plurality of resource elements shared by a plurality of transmitters for transmitting data from the plurality of transmitters to the receiver, the transmitter, comprising 
	[(Lee discloses a transmitter in a base station or UE, see:
	[0069] In a Non-orthogonal Coded Multiple Access (NCMA) scheme for transmitting multi-UE (or multi-user) information by allocating the multi-UE information to the same resource, a transmitter and receiver structure for downlink support as shown in FIG. 4 is general.  
	[0074] FIG. 5 is a block diagram illustrating NOMA based uplink transmission/reception (Tx/Rx) of a communication apparatus. 
	[0076] Since the NOMA based systems allocate data of multi-UEs to the same resource, interference of multi-UE data is necessarily generated as compared with allocation of single-UE data.  A signal of the kth receiver in the NOMA based system of FIG. 4 is simply expressed as illustrated in the following Equation 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figs 3-4)]:
	at least one antenna [(see Fig 1)];
	an encoder configured to receive a data element to be transmitted to a receiver of the wireless communication network
	[(Lee discloses encoder for eNB and UE for data encoding, see:
	[0015] The UE may select a coding rate pattern index for the UE from the coding rate pattern indices.  In addition, the base station may redefine a coding rate pattern index for the UE, and may report it through RRC signaling.  The data may be encoded by a coding rate designated for each of the resource elements indicated by the coding rate pattern index for the UE. 
	[0257] Referring to FIG. 28, in a transmitter (UEs), an information bit may be encoded by using a UE-specific coding rate order according to a UE-specific coding rate pattern.  In a receiver (eNB), although it is exemplified that single detection is performed in MUD, iterative cancellation (e.g., PIC, SIC, etc.) or ML approaches (e.g., MAP, MPA, etc.) or the like may be used, and the MUD may be performed based on the UE-specific coding rate pattern information according to a receiver algorithm. 
	[0265] Referring to FIG. 29, in a transmitter (UEs), an information bit may be encoded by using a UE-specific coding rate order according to a UE-specific coding rate pattern.  The encoded bit may be modulated by using a UE-specific modulation order according to a UE-specific modulation pattern.  In a receiver (eNB), although it is exemplified that single detection is performed in MUD, iterative cancellation (e.g., PIC, 
	Figs 28-30; see also Figs 3-4)];
	to map the data element to a codeword, the codeword acquired by selecting at least one vector from a unique set of vectors, the unique set of vectors exclusively assigned to the transmitter, each vector comprising a plurality of symbols, each symbol to be transmitted over a resource element of the wireless communication network
	[(Lee discloses mapping the data to a codeword and vectors for transmission, see:
	[0083] The codeword mentioned in the present invention means a complex element vector selected by (or allocated to) each UE to perform non-orthogonal multiple access.  The codebook means a set of codewords used by each UE to perform non-orthogonal multiple access.  The codebook mentioned as above may exist as a plurality of codebooks.  The UE-specific NCC means that the complex element vector of the codebook selected by (or allocated to) each UE is used for a symbol to be transmitted.  Therefore, the NCC (or UE-specific NCC) may be expressed as codebook index and codeword index.  The non-orthogonal codebook is expressed as illustrated in the following Equation 3. 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-
	a transceiver coupled to the encoder and to the antenna, the transceiver configured to transmit via the antenna the codeword on the subset of resource elements, the codeword representing the data element and identifying the transmitter at the receiver
	[(Lee discloses transmitting UE-specific codeword and vector woth specific resource element to receiver(s), see:
	[0087] The UE-specific NCC may be defined by Grassmannian line packing, and a chordal distance formed by two random vectors in the same subspace is always maintained equally.  That is, the chordal distance may be obtained mathematically or algorithmically as a codebook that satisfies 
			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The UE-specific NCC has features as expressed by the following Equation 4.
			
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	[0069] ……. Examples of the NOMA based technology of the next generation 5G system include MUST for identifying UEs based on a power level, Sparse Code Multiple Access (SCMA) that uses sparse complex codebook based modulation, and interleave division multiple access (IDMA) that uses a user-specific interleave
	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-
	Lee does not elaborate about specific identifying a transmitter and receiver.
	However, Kim discloses:
	identifying the transmitter at the receiver
	[(Kim discloses identifying the transmitter at the receiver including eNB (Cell) and UE sides, see:
	[0104] ABS determines a PDCCH format according to DCI to be transmitted to a UE, and attaches a cyclic redundancy check (CRC) to control information. The CRC is masked with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI)) of the UE may be masked to the CRC. 
	[0304] A serving cell (PCell and SCell) may be set through an RRC parameter. PhyCellId is a physical layer identifier of a cell and has an integer value from 0 to 503. SCellIndex is a short identifier used to identify an SCell and has an integer value from 1 to 7. A value of 0 is applied to the PCell and SCellIndex is previously given to be applied to the Scell. That is, a cell having a smallest cell ID (or a cell index) in ServCellIndex becomes the PCell. 
	Figs 18-19 and 21-25)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee’s method for transmitting and receiving multiple access signals in a wireless network with Kim’s method for encoding, mapping and transmitting data in a wireless network with the motivation being 

	Regarding Claim 2, Lee discloses:
	wherein the encoder is configured to acquire the codeword by selecting and linearly combining a plurality of vectors from the unique set of vectors
	[(see:
	[0083] The codeword mentioned in the present invention means a complex element vector selected by (or allocated to) each UE to perform non-orthogonal multiple access.  The codebook means a set of codewords used by each UE to perform non-orthogonal multiple access.  The codebook mentioned as above may exist as a plurality of codebooks.  The UE-specific NCC means that the complex element vector of the codebook selected by (or allocated to) each UE is used for a symbol to be transmitted.  Therefore, the NCC (or UE-specific NCC) may be expressed as codebook index and codeword index.  The non-orthogonal codebook is expressed as illustrated in the following Equation 3. 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-7, 17-21 and 30)].
 
	Regarding Claim 3, Lee discloses:
	wherein the encoder is configured to receive a data stream comprising a plurality of data elements to be transmitted to the receiver, and to map each data element to a respective codeword
	[(see:
	[0083] The codeword mentioned in the present invention means a complex element vector selected by (or allocated to) each UE to perform non-orthogonal multiple access.  The codebook means a set of codewords used by each UE to perform non-orthogonal multiple access.  The codebook mentioned as above may exist as a plurality of codebooks.  The UE-specific NCC means that the complex element vector of the codebook selected by (or allocated to) each UE is used for a symbol to be transmitted.  Therefore, the NCC (or UE-specific NCC) may be expressed as codebook index and codeword index.  The non-orthogonal codebook is expressed as illustrated in the following Equation 3. 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-7, 17-21 and 30)].
 
	Regarding Claim 4, Lee discloses:
	comprising a storage, the storage configured to store the unique set of vectors, wherein, responsive to the codeword to be transmitted, the encoder is configured to select one or more vectors from the storage

 	[0083] The codeword mentioned in the present invention means a complex element vector selected by (or allocated to) each UE to perform non-orthogonal multiple access.  The codebook means a set of codewords used by each UE to perform non-orthogonal multiple access.  The codebook mentioned as above may exist as a plurality of codebooks.  The UE-specific NCC means that the complex element vector of the codebook selected by (or allocated to) each UE is used for a symbol to be transmitted.  Therefore, the NCC (or UE-specific NCC) may be expressed as codebook index and codeword index.  The non-orthogonal codebook is expressed as illustrated in the following Equation 3. 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-7, 17-21 and 30; Tables 1-2)].

	Regarding Claim 5, Lee discloses:
	wherein the combination of the plurality of vectors comprises a subset of the vectors provided in the unique set of vectors
	[(see:
	[0083] The codeword mentioned in the present invention means a complex element vector selected by (or allocated to) each UE to perform non-orthogonal multiple access.  The codebook means a set of codewords used by each UE to perform non-orthogonal multiple access.  The codebook mentioned as above may exist as a plurality of codebooks.  The UE-specific NCC means that the complex element vector of the codebook selected by (or allocated to) each UE is used for a symbol to be transmitted.  Therefore, the NCC (or UE-specific NCC) may be expressed as codebook index and codeword index.  The non-orthogonal codebook is expressed as illustrated in the following Equation 3. 
			
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	[0084] In the above Equation 3, c.sup.(j) is a codeword for the jth UE, and a codeword set for a total of K UEs becomes a codebook C. Use of c.sup.(j) for data transmission of the jth UE is defined as NCC. Also, the codebook may be expressed as a vector length N of the codeword and the number K of codewords. In this case, N means a spreading factor, and K means a superposition factor. For convenience of description, although one codeword is used for one UE, a plurality of codewords may be used by one UE or one codeword may be used by a plurality of UEs. Also, one or more codewords allocated to one UE may be subjected to hopping of codewords by use of different codewords in the same codebook or use of different codewords in different codebooks in accordance with time or usage frequency. 
	Fig 4, FEC Encoder in eNB side; Fig 5, FEC Encoder in UE side; see also Figs 6-7, 17-21 and 30; Tables 1-2)].

	Regarding Claim 6, Lee discloses:
	wherein the number of vectors in the subset depends on a transmission rate, and the transmission rate is set by the receiver dependent on a number of active transmitters in the wireless communication network
	[(Lee discloses encoder for eNB and UE for data encoding based on coding rates, see:
	[0015] The UE may select a coding rate pattern index for the UE from the coding rate pattern indices.  In addition, the base station may redefine a coding rate pattern index for the UE, and may report it through RRC signaling.  The data may be encoded by a coding rate designated for each of the resource elements indicated by the coding rate pattern index for the UE. 
	[0257] Referring to FIG. 28, in a transmitter (UEs), an information bit may be encoded by using a UE-specific coding rate order according to a UE-specific coding rate pattern.  In a receiver (eNB), although it is exemplified that single detection is performed in MUD, iterative cancellation (e.g., PIC, SIC, etc.) or ML approaches (e.g., MAP, MPA, etc.) or the like may be used, and the MUD may be performed based on the UE-specific coding rate pattern information according to a receiver algorithm. 
	[0265] Referring to FIG. 29, in a transmitter (UEs), an information bit may be encoded by using a UE-specific coding rate order according to a UE-specific coding rate pattern.  The encoded bit may be modulated by using a UE-specific modulation order according to a UE-specific modulation pattern.  In a receiver (eNB), although it is exemplified that single detection is performed in MUD, iterative cancellation (e.g., PIC, SIC, etc.) or ML approaches (e.g., MAP, MPA, etc.) or the like may be used, and the 
	Figs 28-30; see also Figs 3-4)].
 
	Regarding Claim 7, Lee discloses:
	wherein the encoder is configured, in case there is no data to be transmitted, to use a predefined vector or to generate a predefined combination of vectors, wherein all transmitters in the wireless communication network transmit the same predefined vector or combination of vectors in case no data is to be transmitted
	[(see:
	[0149] In addition, the higher group can transmit more data symbols, and the lower group needs to transmit less data symbols than the higher group due to the use of a null symbol for detecting a reference symbol.  Therefore, UE scheduling and UE grouping are necessary in consideration of an MCS level between groups and a data rate that can be provided. 
	Figs 28-30; see also Figs 3-4)].
 
	Regarding Claim 8, Lee discloses:
	wherein the predefined vector or predefined combination of vectors comprises one or more all-zero vectors
	[(see:
	[0149] In addition, the higher group can transmit more data symbols, and the lower group needs to transmit less data symbols than the higher group due to the use of a null symbol for detecting a reference symbol.  Therefore, UE scheduling and UE grouping are necessary in consideration of an MCS level between groups and a data rate that can be provided. 
	Figs 28-30; see also Figs 3-4)].

 	Regarding Claim 9, Lee discloses:
	wherein the transmitter is configured to register with the wireless communication network when establishing or re-establishing a connection to the wireless communication network, the transmitter, responsive to the registration, receiving information indicating the shared resources
	[(Lee discloses connection and transmission signaling, see:
	[0158] A structure of a non-orthogonal multi-group multiple access scheme is exemplified in FIG. 17.  A UE may deliver its uplink traffic transmission request to an eNB through a scheduling request (SR) signal (S1710).  The eNB may perform scheduling based on the aforementioned group grouping method (e.g., the group grouping methods 1, 2, and 3) according to a channel environment of the UE and a state of another UE (S1720).  In addition, the eNB performs UE grouping on the basis of at least one of the aforementioned group grouping methods (e.g., the group grouping methods 1, 2, and 3) (S1730).  When a non-orthogonal multiple access group of the UE is determined, unlike in the legacy system, a group index, control information for non-orthogonal multiple access (e.g., power allocation information for MUST, a codebook index for SCMA, an interleaver index for IDMA, or the like), an MCS level, or the like may be transmitted to the UE through an uplink scheduling grant (e.g., UL grant) of a control channel (e.g., a physical downlink control channel (PDCCH)) (S1740).  Herein, a reference signal hopping pattern may be predefined in a cell-specific manner, or the eNB may inform the UE of a reference signal hopping pattern index by including it into a UL grant.  In addition, the MCS level may be defined on a group basis or may be determined in a user-specific manner. 
	[0159] The UE may transmit UL data to the eNB by mapping a data symbol and a reference symbol to a resource on the basis of the resource allocation information and the group index included in the UL grant (S1750 and S1760).  The eNB performs iterative demodulation on a multi-group, and demodulates a signal of a multi-group multi-UE by performing MUD in the demodulation of each group (S1770).  The eNB transmits an ACK or NACK feedback signal to the UE on the basis of the demodulated signal (S1780). 
	Figs 28-30; see also Figs 3-4)].
 
	Regarding Claim 10, Lee discloses:
	wherein the transmitter comprises information indicating the shared resources, and the transmitter access the wireless communication network when establishing or re-establishing a connection to the wireless communication network without performing a registration procedure
	[(Lee discloses share resource for data transmission, see:
	[0113] In FIG. 10, a data symbol may consist of a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) or the like, and a reference symbol may consist of a DMRS or the like.  The frame structure of FIG. 10 may be Therefore, a signal of each UE can be demodulated without interference from another UE. 
	Figs 28-30; see also Figs 3-4)].
 
Regarding Claims 11-14, the claims disclose similar features as of Claims 1-2, 1, and 7, and are rejected based on the same rationales and prior art citations of Claims 1-2, 1 and 7. Further, Claims 11-14 disclose the same operations of Claims 1-10, but are performed by a receiver.

	Regarding Claim 15, Lee discloses:
	comprising a channel estimator to estimate a state of a radio channel between the transmitters and the receiver, wherein the channel estimator is configured to estimate the channel coefficients from the received vectors, under the assumption of a certain channel model, like block fading with additive noise
	[(see:
	[0117] FIG. 12 is an exemplary diagram for explaining interpolation methods for channel estimation. 
 	[0118] A demodulated reference symbol may perform channel estimation by using an interpolation scheme or the like of FIG. 12.  The interpolation scheme may be configured differently according to a system environment or a coherence time, and may be configured variously according to a frame structure based on a normal cyclic prefix (CP) and extended CP structure. 
	[0119] A data symbol may perform multiuser detection (MUD) through a receiver supporting NOMA on the basis of channel estimation depending on a reference symbol.  For example, it is possible to utilize Maximum Likelihood (ML) detection or Maximum joint A posteriori Probability (MAP), Codeword Interference Cancellation (CWIC) of Multiuser Superposition Transmission (MUST), Massage Passing Algorithm (MPA) of Sparse Code Multiple Access (SCMA), Parallel Interference Cancellation (PIC) of Interleave Division Multiple Access (IDMA), or the like.  The MUD scheme of the data symbol may be defined variously according to a scheme of designing non-orthogonal multiple access transmission/reception. 
	Fig 12-16)].

Regarding Claims 16-18, the claims disclose similar features as of Claims 1-2, and 9, and are rejected based on the same rationales and prior art citations of Claims 1-2 and 9. Further, Claims 16-18 disclose the same operations of Claims 1-10, but are performed by a receiver.


	Regarding Claim 19, Lee discloses:
	wherein one or more of the transmitters have associated therewith an activation pattern indicating a probability of activation of the transmitter during a predefined time period, and for the de-mapping, the receiver is configured to access the unique sets of vectors according to the probabilities of activation of the transmitters, starting with the highest probability
	[(see:
	[0073] Each system may demodulate the multi-UE data in various MUD schemes.  Examples of the various MUD schemes include Maximum Likelihood (ML), Maximum joint A posteriori Probability (MAP), Message Passing Algorithm (MPA), Matched Filtering (MF), Successive Interference Cancellation (SIC), Parallel 
Interference Cancellation (PIC), and Codeword Interference Cancellation (CWIC).  
There may be a difference in demodulation complexity and processing time delay in accordance with each demodulation scheme or each demodulation attempt. 
	[0119] A data symbol may perform multiuser detection (MUD) through a receiver supporting NOMA on the basis of channel estimation depending on a reference symbol.  For example, it is possible to utilize Maximum Likelihood (ML) detection or Maximum joint A posteriori Probability (MAP), Codeword Interference Cancellation (CWIC) of Multiuser Superposition Transmission (MUST), Massage Passing Algorithm (MPA) of Sparse Code Multiple Access (SCMA), Parallel Interference Cancellation (PIC) of Interleave Division Multiple Access (IDMA), or the like.  The MUD scheme of the data symbol may be defined variously according to a scheme of designing non-orthogonal multiple access transmission/reception. 


Regarding Claims 20-22, the claims disclose similar features as of Claims 1-2, and 3, and are rejected based on the same rationales and prior art citations of Claims 1-2 and 3. Further, Claims 20-22 disclose the same operations of Claims 1-10, but are performed by transmitter and a receiver.

Regarding Claim 23, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 24, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 25, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Claim 25 discloses the same operations of Claims 1, but are performed by a receiver.
Regarding Claim 26, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 27, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1. Further, Claim 27 discloses the same operations of Claims 1, but are performed by a receiver.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.